Title: To Thomas Jefferson from Mayer & Brantz, 29 September 1807
From: Mayer & Brantz
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Baltimore 29th. Septemr. 1807.
                        
                        More than twelve months past Mr. Reibelt desired us to import some Books for him from Hamburg. They are at
                            length arrived via Tenningen.—It is possible, that part of them were intended for Your use, Sir.    We therefore take the
                            liberty,—Mr. Reibelt living at so great a distance,—to send You a list of these Books & their cost; and if any of them
                            have been ordered by You, we beg to receive your Commands how to forward them. 
                  With the highest respect we have the honor
                            to be, Sir, Your most obedient & most humble Servants
                        
                            Mayer & Brantz.
                        
                    